Exhibit 10.1

 

EXECUTION VERSION

 

FIFTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

This FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Fifth
Amendment”), dated as of November 2, 2017 (the “Fifth Amendment Effective
Date”), is among CENTENNIAL RESOURCE PRODUCTION, LLC, a Delaware limited
liability company (the “Borrower”); each of the undersigned guarantors (the
“Guarantors”, and together with the Borrower, the “Credit Parties”); each of the
Lenders party hereto; and JPMORGAN CHASE BANK, N.A., as administrative agent for
the Lenders (in such capacity, together with its successors in such capacity,
the “Administrative Agent”).

 

R E C I T A L S:

 

A.                                    The Borrower, the Administrative Agent and
the Lenders are parties to that certain Amended and Restated Credit Agreement
dated as of October 15, 2014 (as amended prior to the date hereof, the “Credit
Agreement”), pursuant to which the Lenders have, subject to the terms and
conditions set forth therein, made certain credit available to and on behalf of
the Borrower.

 

B.                                    The Borrower has requested that each of
Capital One, National Association, KeyBank, National Association, Royal Bank of
Canada, PNC Bank, National Association and Branch Banking and Trust Company
(each, a “New Lender” and, collectively, the “New Lenders”) become Lenders under
the Credit Agreement with a Maximum Revolving Credit Amount in the amount as
shown on Annex I to the Credit Agreement (as amended by this Fifth Amendment).

 

C.                                    The parties desire to enter into this
Fifth Amendment to (i) replace Annex I to the Credit Agreement to reflect the
addition of the New Lenders and the reallocation of Lenders’ Applicable
Revolving Credit Percentages and Maximum Revolving Credit Amounts, (ii) increase
the Aggregate Maximum Revolving Credit Amounts from $500,000,000 to
$1,000,000,000 and (iii) reflect the increase of the Borrowing Base from
$350,000,000 to $575,000,000, in each case upon the terms and conditions set
forth herein and in each case to be effective as of the Fifth Amendment
Effective Date.

 

D.                                    The Administrative Agent and the Lenders
have agreed, subject to the terms and conditions set forth herein, to enter into
this Fifth Amendment.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

Section 1.                                           Defined Terms.  Each
capitalized term which is defined in the Credit Agreement, but which is not
defined in this Fifth Amendment, shall have the meaning ascribed such term in
the Credit Agreement, as amended by this Fifth Amendment.  Unless otherwise
indicated, all section references in this Fifth Amendment refer to the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

Section 2.                                           Amendments.  In reliance on
the representations, warranties, covenants and agreements contained in this
Fifth Amendment, and subject to the satisfaction of the conditions precedent set
forth in Section 4 hereof, the Credit Agreement shall be amended effective as of
the Fifth Amendment Effective Date in the manner provided in this Section 2.

 

2.1                               Additional Definitions.  Section 1.02 of the
Credit Agreement is hereby amended to add thereto in alphabetical order the
following definitions which shall read in full as follows:

 

“Fifth Amendment” means that certain Fifth Amendment to Amended and Restated
Credit Agreement dated as of November 2, 2017, among the Borrower, the
Guarantors party thereto, the Administrative Agent and the Lenders party
thereto.

 

“LIBO Screen Rate”  means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for dollars for a period equal in length to
such Interest Period) as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion), provided that if the
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

2.2                               Amended and Restated Definitions.  The
following definitions contained in

 

2

--------------------------------------------------------------------------------


 

Section 1.02 of the Credit Agreement are hereby amended and restated in their
entirety to read in full as follows:

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day.  Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively.  If the Alternate Base Rate is being used as
an alternate rate of interest pursuant to Section 3.03 hereof, then the
Alternate Base Rate shall be the greater of clause (a) and (b) above and shall
be determined without reference to clause (c) above.  For the avoidance of
doubt, if the Alternate Base Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.  Notwithstanding the above, to the extent that “Adjusted LIBO
Rate” is used in connection with an ABR Borrowing, such rate shall be determined
as modified by the definition of Alternate Base Rate.

 

“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, the
Notes, the Letter of Credit Agreements, the Letters of Credit, the Engagement
Letter and the Security Instruments.

 

2.3                               Amendment to Section 3.03.  Section 3.03 of
the Credit Agreement is hereby amended and restated in its entirety to read in
full as follows:

 

Section 3.03 Alternate Rate of Interest.  (a) If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:

 

(i)  the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including, without limitation, because the LIBO Screen Rate is not available or
published on a current basis), for such Interest Period; or

 

3

--------------------------------------------------------------------------------


 

(ii)  the Administrative Agent is advised by the Required Revolving Credit
Lenders that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining their Loans included in such Borrowing for such
Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or fax as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (B) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing.

 

(b)                                 If at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in clause (a)(i) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (a)(i) have not arisen but the supervisor for the administrator of the
LIBO Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate shall no longer be used for determining
interest rates for loans, then the Administrative Agent and the Borrower shall
endeavor to establish an alternate rate of interest to the LIBO Rate that gives
due consideration to the then prevailing market convention for determining a
rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable.  Notwithstanding anything to the contrary in Section 12.02, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required
Revolving Credit Lenders stating that such Required Revolving Credit Lenders
object to such amendment.  Until an alternate rate of interest shall be
determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this
Section 3.03(b), only to the extent the LIBO Screen Rate for such Interest
Period is not available or published at such time on a current basis), (x) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (y) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing; provided that, if such alternate rate of
interest shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.

 

2.4                               Amendment to Section 12.02(b). 
Section 12.02(b) of the Credit Agreement is hereby amended by deleting the word
“Neither” at the beginning thereof and inserting in lieu

 

4

--------------------------------------------------------------------------------


 

thereof “Subject to Section 3.03(b), neither”.

 

2.5                               Replacement of Annex I.

 

(a)                                 Annex I to the Credit Agreement is hereby
replaced in its entirety with Annex I attached hereto and Annex I attached
hereto shall be deemed to be attached as Annex I to the Credit Agreement.  After
giving effect to this Fifth Amendment and any Borrowings made on the Fifth
Amendment Effective Date, (a) each Lender (including each New Lender) who holds
Revolving Loans in an aggregate amount less than its Applicable Percentage
(after giving effect to this Fifth Amendment) of all Revolving Loans shall
advance new Revolving Loans which shall be disbursed to the Administrative Agent
and used to repay Revolving Loans outstanding to each Lender who holds Revolving
Loans in an aggregate amount greater than its Applicable Percentage of all
Revolving Loans, (b) each Lender’s  (including each New Lender’s) participation
in each Letter of Credit, if any, shall be automatically adjusted to equal its
Applicable Percentage (after giving effect to this Fifth Amendment), (c) such
other adjustments shall be made as the Administrative Agent shall specify so
that the Revolving Credit Exposure applicable to each Lender (including each New
Lender) equals its Applicable Percentage (after giving effect to this Fifth
Amendment) of the aggregate Revolving Credit Exposure of all Lenders and
(d) upon request by each applicable Lender, the Borrower shall be required to
make any break funding payments owing to such Lender that are required under
Section 5.02 of the Credit Agreement as a result of the Revolving Loans and
adjustments described in this Section 2.5(a).

 

(b)                                 The Administrative Agent, the Issuing Bank
and the Borrower hereby consent to the reallocations and assignments pursuant to
Section 2.5(a) and waive the delivery of an Assignment and Assumption and any
other condition to the effectiveness of the foregoing reallocations and
assignments.  The Administrative Agent hereby consents to a one-time waiver of
each $3,500 processing and recordation fee that would otherwise be payable
pursuant to Section 12.04(b)(ii)(C) of the Credit Agreement as a result of each
of the assignments provided for herein.

 

Section 3.                                           Redetermination of
Borrowing Base.  Subject to the satisfaction of the conditions precedent set
forth in Section 4 hereof, the Lenders hereby agree that for the period from and
including the Fifth Amendment Effective Date, but until the next Scheduled
Redetermination Effective Date, the next Interim Redetermination Date or the
next adjustment to the Borrowing Base under Section 2.08(e) of the Credit
Agreement or Section 8.13(c) of the Credit Agreement, whichever occurs first,
the amount of the Borrowing Base shall be increased from $350,000,000 to
$575,000,000, which redetermination of the Borrowing Base shall constitute the
October 1, 2017 Scheduled Redetermination of the Borrowing Base.  This Section 3
constitutes the New Borrowing Base Notice for the October 1, 2017 Scheduled
Redetermination of the Borrowing Base.

 

Section 4.                                           Conditions Precedent.  The
effectiveness of this Fifth Amendment is subject to the following:

 

4.1                               Counterparts. The Administrative Agent shall
have received counterparts of this Fifth Amendment from the Credit Parties and
each of the Lenders (including the New Lenders).

 

5

--------------------------------------------------------------------------------


 

4.2                               Fees and Expenses.  The Administrative Agent
shall have received all fees and other amounts due and payable on or prior to
the Fifth Amendment Effective Date including, without limitation, the Fifth
Amendment Upfront Fees referred to in Section 4.3 below.

 

4.3                               Upfront Fee.  The Administrative Agent shall
have received, for the account of each of the Fifth Amendment Increasing Lenders
(as defined below) party to this Fifth Amendment (including, without limitation,
JPMorgan Chase Bank, N.A.), mutually agreeable upfront fees (the “Upfront Fees”)
for each such Fifth Amendment Increasing Lender on the amount of such Fifth
Amendment Increasing Lender’s Fifth Amendment Increased Commitment (as defined
below).  As used herein, “Fifth Amendment Increasing Lender” means each Lender
(including each New Lender) whose Revolving Credit Commitment after giving
effect to Section 2.5(a) and Section 3 hereof exceeds such Lender’s Revolving
Credit Commitment, if any, that was in effect immediately prior to giving effect
to Section 2.5(a) and Section 3 hereof, and “Fifth Amendment Increased
Commitment” means the amount of such excess.

 

4.4                               Secretary’s Certificates.  The Administrative
Agent shall have received one or more certificates of the Secretary or an
Assistant Secretary of each Credit Party setting forth (a) resolutions of its
board of directors (or comparable governing body) with respect to the
authorization of such Credit Party to execute and deliver this Fifth Amendment
and the other Loan Documents to which it is a party and to enter into the
transactions contemplated in such documents, (b) the officers of such Credit
Party (i) who are authorized to sign this Fifth Amendment and the other Loan
Documents to which such Credit Party is a party and (ii) who will, until
replaced by another officer or officers duly authorized for that purpose, act as
its representative for the purposes of signing documents and giving notices and
other communications in connection with this Fifth Amendment and the other Loan
Documents and the transactions contemplated hereby and thereby, (c) specimen
signatures of such authorized officers, and (d) the articles or certificate of
incorporation and bylaws (or comparable organizational documents for any Credit
Parties that are not corporations) of such Credit Party, certified as being true
and complete (or, alternatively with respect to this clause (d), a certification
that there have been no changes to the organizational documents most recently
delivered and certified to under the Credit Agreement).  The Administrative
Agent and the Lenders may conclusively rely on such certificates until the
Administrative Agent receives notice in writing from the Borrower to the
contrary.

 

4.5                               Certificates of Good Standing.  The
Administrative Agent shall have received certificates of the appropriate State
agencies with respect to the existence, qualification and good standing of the
Credit Parties from their jurisdiction of organization.

 

4.6                               Legal Opinions.  The Administrative Agent
shall have received an opinion of Latham & Watkins LLP, special counsel to the
Credit Parties, in form and substance reasonably acceptable to the
Administrative Agent and its counsel.

 

4.7                               Revolving Notes.  The Administrative Agent
shall have received duly executed Revolving Credit Notes payable to each Lender
(including each New Lender) requesting a Revolving Credit Note in principal
amounts equal to its Maximum Revolving Credit Amount (as amended hereby), dated
as of the Fifth Amendment Effective Date.

 

6

--------------------------------------------------------------------------------


 

4.8                               Other. The Administrative Agent shall have
received such other documents as the Administrative Agent or special counsel to
the Administrative Agent may reasonably request.

 

Section 5.                                           Post-Closing Mortgage
Amendments.  No later than December 15, 2017 (or such later date as the
Administrative Agent may agree in its sole discretion), the Administrative Agent
shall have received executed amendments to the existing Security Instruments to
reflect the increase of the Aggregate Maximum Revolving Credit Amounts after
giving effect to this Fifth Amendment.

 

Section 6.                                           New Lenders.  Each New
Lender hereby joins in, becomes a party to, and agrees to comply with and be
bound by the terms and conditions of the Credit Agreement as amended by this
Fifth Amendment as a Lender thereunder and under each and every other Loan
Document to which any Lender is required to be bound by the Credit Agreement as
amended by this Fifth Amendment, to the same extent as if such New Lender were
an original signatory thereto.  Each New Lender hereby appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers and discretion under the Credit Agreement as amended by
this Fifth Amendment as are delegated to the Administrative Agent by the terms
thereof, together with such powers and discretion as are reasonably incidental
thereto.  Each New Lender represents and warrants that (a) it has full power and
authority, and has taken all action necessary, to execute and deliver this Fifth
Amendment, to consummate the transactions contemplated by this Fifth Amendment
and to become a party to, and a Lender under, the Credit Agreement as amended by
this Fifth Amendment, (b) it has received a copy of the Credit Agreement and
copies of the most recent financial statements delivered pursuant to
Section 8.01 of the Credit Agreement, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Fifth Amendment and to become a Lender on the basis of which it
has made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (c) from and after the Fifth
Amendment Effective Date, it shall be a party to and be bound by the provisions
of the Credit Agreement as amended by this Fifth Amendment and the other Loan
Documents and have the rights and obligations of a Lender thereunder.

 

Section 7.                                           Miscellaneous.

 

7.1                               Confirmation and Effect.  The provisions of
the Credit Agreement (as amended by this Fifth Amendment) shall remain in full
force and effect in accordance with its terms following the effectiveness of
this Fifth Amendment, and this Fifth Amendment shall not constitute a waiver of
any provision of the Credit Agreement or any other Loan Document, except as
expressly provided for herein.  Each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof’, “herein”, or words of like import shall mean
and be a reference to the Credit Agreement as amended hereby, and each reference
to the Credit Agreement in any other document, instrument or agreement executed
and/or delivered in connection with the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended hereby.

 

7.2                               Ratification and Affirmation of Credit
Parties.  Each of the Credit Parties hereby expressly (a) acknowledges the terms
of this Fifth Amendment, (b) ratifies and affirms its obligations under the
Credit Agreement, the Guaranty Agreement and the other Loan Documents

 

7

--------------------------------------------------------------------------------


 

to which it is a party, (c) acknowledges, renews and extends its continued
liability under the Credit Agreement, the Guaranty Agreement and the other Loan
Documents to which it is a party, (d) agrees that its guarantee under the
Guaranty Agreement and the other Loan Documents to which it is a party remains
in full force and effect with respect to the Indebtedness as amended hereby,
(e) represents and warrants to the Lenders and the Administrative Agent that
each representation and warranty of such Credit Party contained in the Credit
Agreement, the Guaranty Agreement and the other Loan Documents to which it is a
party is true and correct in all material respects as of the date hereof and
after giving effect to this Fifth Amendment except (i) to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date hereof, such representations and warranties
shall continue to be true and correct as of such specified earlier date, and
(ii) to the extent that any such representation and warranty is expressly
qualified by materiality or by reference to Material Adverse Effect, such
representation and warranty (as so qualified) shall continue to be true and
correct in all respects, (f) represents and warrants to the Lenders and the
Administrative Agent that the execution, delivery and performance by such Credit
Party of this Fifth Amendment are within such Credit Party’s corporate, limited
partnership or limited liability company powers (as applicable), have been duly
authorized by all necessary action and that this Fifth Amendment constitutes the
valid and binding obligation of such Credit Party enforceable in accordance with
its terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditor’s rights generally, and
(g) represents and warrants to the Lenders and the Administrative Agent that,
after giving effect to this Fifth Amendment, no Borrowing Base Deficiency,
Default or Event of Default exists.

 

7.3                               Counterparts.  This Fifth Amendment may be
executed by one or more of the parties hereto in any number of separate
counterparts, and all of such counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of this Fifth Amendment by
facsimile or electronic (e.g. pdf) transmission shall be effective as delivery
of a manually executed original counterpart hereof.

 

7.4                               No Oral Agreement.  THIS WRITTEN FIFTH
AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS EXECUTED IN
CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO SUBSEQUENT ORAL
AGREEMENTS BETWEEN THE PARTIES THAT MODIFY THE AGREEMENTS OF THE PARTIES IN THE
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

7.5                               Governing Law.  THIS FIFTH AMENDMENT
(INCLUDING, BUT NOT LIMITED TO, THE VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

7.6                               Payment of Expenses.  The Borrower agrees to
pay or reimburse the Administrative Agent for all of its reasonable
out-of-pocket costs and expenses incurred in connection with this Fifth
Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
fees and disbursements of counsel to the Administrative Agent.

 

7.7                               Severability.  Any provision of this Fifth
Amendment which is prohibited or

 

8

--------------------------------------------------------------------------------


 

unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

7.8                               Successors and Assigns.  This Fifth Amendment
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

[Signature Pages Follow.]

 

9

--------------------------------------------------------------------------------


 

The parties hereto have caused this Fifth Amendment to be duly executed as of
the day and year first above written.

 

 

BORROWER:

CENTENNIAL RESOURCE

PRODUCTION, LLC, a Delaware limited

liability company

 

 

 

 

 

 

 

By:

/s/ George S. Glyphis

 

 

George S. Glyphis

 

 

Vice President and Chief Financial Officer

 

SIGNATURE PAGE TO FIFTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

CENTENNIAL RESOURCE PRODUCTION, LLC

 

--------------------------------------------------------------------------------


 

GUARANTORS:

ATLANTIC EXPLORATION, LLC, a

Delaware limited liability company

 

 

 

 

 

By:

/s/ George S. Glyphis

 

 

George S. Glyphis

 

 

Vice President and Chief Financial Officer

 

 

 

 

 

CENTENNIAL RESOURCE

MANAGEMENT, LLC, a Delaware

limited liability company

 

 

 

 

 

 

 

By:

/s/ George S. Glyphis

 

 

George S. Glyphis

 

 

Vice President and Chief Financial Officer

 

SIGNATURE PAGE TO FIFTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

CENTENNIAL RESOURCE PRODUCTION, LLC

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as

Administrative Agent and a Lender

 

 

 

 

 

 

By:

/s/ Ryan Fuessel

 

Name:

Ryan Fuessel

 

Title:

Authorized Officer

 

 

 

SIGNATURE PAGE TO FIFTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

CENTENNIAL RESOURCE PRODUCTION, LLC

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as a
Lender

 

 

 

 

 

By:

/s/ Joseph Rottinghaus

 

Name:

Joseph Rottinghaus

 

Title:

Director

 

SIGNATURE PAGE TO FIFTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

CENTENNIAL RESOURCE PRODUCTION, LLC

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Lender

 

 

 

 

 

By:

/s/ Cassandra M. Lucas

 

Name:

Cassandra M. Lucas

 

Title:

Portfolio Manager

 

SIGNATURE PAGE TO FIFTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

CENTENNIAL RESOURCE PRODUCTION, LLC

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Matthew Davis

 

Name:

Matthew Davis

 

Title:

Vice President

 

SIGNATURE PAGE TO FIFTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

CENTENNIAL RESOURCE PRODUCTION, LLC

 

--------------------------------------------------------------------------------


 

 

CANADIAN IMPERIAL BANK OF
COMMERCE, NEW YORK BRANCH,
as a Lender

 

 

 

 

 

By:

/s/ Donovan Broussard

 

Name:

Donovan Broussard

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Richard Antl

 

Name:

Richard Antl

 

Title:

Authorized Signatory

 

SIGNATURE PAGE TO FIFTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

CENTENNIAL RESOURCE PRODUCTION, LLC

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL

 

ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ John C. Lozano

 

Name:

John C. Lozano

 

Title:

Vice President

 

SIGNATURE PAGE TO FIFTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

CENTENNIAL RESOURCE PRODUCTION, LLC

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Jeff Ard

 

Name:

Jeff Ard

 

 

Title:

Vice President

 

SIGNATURE PAGE TO FIFTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

CENTENNIAL RESOURCE PRODUCTION, LLC

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG, NEW YORK

 

BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Marcus Tarkington

 

Name:

Marcus Tarkington

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Dusan Lazarov

 

Name:

Dusan Lazarov

 

Title:

Director

 

SIGNATURE PAGE TO FIFTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

CENTENNIAL RESOURCE PRODUCTION, LLC

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Jonathan H Lee

 

Name:

Jonathan H Lee

 

Title:

Director

 

SIGNATURE PAGE TO FIFTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

CENTENNIAL RESOURCE PRODUCTION, LLC

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION, as a New Lender

 

 

 

 

 

 

 

By:

/s/ Cameron Breitenbach

 

Name:

Cameron Breitenbach

 

Title:

Vice President

 

SIGNATURE PAGE TO FIFTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

CENTENNIAL RESOURCE PRODUCTION, LLC

 

--------------------------------------------------------------------------------


 

 

KEYBANK, NATIONAL ASSOCIATION, as a New Lender

 

 

 

 

 

 

 

By:

/s/ George E. McKean

 

Name:

George E. McKean

 

Title:

Senior Vice President

 

SIGNATURE PAGE TO FIFTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

CENTENNIAL RESOURCE PRODUCTION, LLC

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a New Lender

 

 

 

 

 

 

 

By:

/s/ Kristan Spivey

 

Name:

Kristan Spivey

 

Title:

Authorized Signatory

 

SIGNATURE PAGE TO FIFTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

CENTENNIAL RESOURCE PRODUCTION, LLC

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a New Lender

 

 

 

 

 

 

 

By:

/s/ Sandra Aultman

 

Name:

Sandra Aultman

 

Title:

Managing Director

 

SIGNATURE PAGE TO FIFTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

CENTENNIAL RESOURCE PRODUCTION, LLC

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY, as a New Lender

 

 

 

 

 

 

 

By:

/s/ Ryan K. Michael

 

Name:

Ryan K. Michael

 

Title:

Senior Vice President

 

SIGNATURE PAGE TO FIFTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

CENTENNIAL RESOURCE PRODUCTION, LLC

 

--------------------------------------------------------------------------------